BROWN, J.
The only question presented in this record, not considered in the case of Charlie Lane v. City of Tuscaloosa, infra., 67 South. 778, is the action of the trial court in refusing to grant the defendant a continu-*609anee. Tbe matter urged in support of tbe application for continuance is that tbe defendant bad been tried by another jury for a violation of tbe prohibition ordinance of tbe city of Tuscaloosa, and, after tbe introduction of all tbe evidence, tbe court, at tbe instan ace of tbe defendant, directed a verdict in bis favor; that tbe evidence in that case was beard by all tbe jurors, from Avbicb a jury was to be selected to try this case.
It has been repeatedly held that tbe ruling of tbe trial court on application for continuance involves a matter of discretion that will not be reviewed, unless tbe discretion is shown' to have been grossly abused.—White v. State, 86 Ala. 69, 5 South. 674. This record does not show such abuse of discretion as to authorize this court to revise tbe action of tbe trial court in refusing to grant tbe continuance.
Tbe other questions presented were disposed of adversely to tbe contention of tbe appellant in the case of Lane v. City of Tuscaloosa, infra, 67 South. 778, and on tbe authority of that case tbe judgment of tbe county court is affirmed.
Affirmed.